DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,155,547 to Coppola et al.
Re Claim 1, Coppola et al discloses a hood (22) for closing a compartment of a vehicle, wherein the hood comprises an outer panel forming a vehicle body outer side portion of the hood, wherein the hood comprises a cooling channel (34) structure arranged at an inner side portion of the outer panel, and wherein the cooling channel structure is adapted for transferring a cooling fluid (column 5 line 31) from a vehicle component and back to the vehicle component such that heat is exchanged via the outer panel with the vehicle surroundings.
Re Claim 2, Coppola et al discloses wherein the cooling channel structure comprises a plurality of spaced first channel portions extending in a first direction (see figures 1, 38 and 39).
Re Claim 3, Coppola et al discloses wherein the first direction is commensurate with a direction between front side of the hood and a rear side of the hood and wherein the first channel portions are spaced in a hood transverse direction (figure 1).
Re Claim 4, Coppola et al discloses wherein the cooling channel structure comprises a plurality of spaced second channel portions extending in a second direction transverse relative to the first direction (again see figure 1 channels in both the front-rear and left-right direction).
Re Claim 5, Coppola et al discloses  wherein the second direction is commensurate with a transverse direction of the hood and wherein the first channel portions are spaced in a hood forward direction (see channels 34, 40 and 42).
Re Claim 6. The hood according to claim 2, wherein the cooling channel structure comprises a plurality of spaced second channel portions extending in a second direction transverse relative to the first direction and wherein the first channel portions are in fluid communication with the second channel portions (channels 34).
Re Claim 7, Coppola et al discloses wherein the cooling channel structure comprises an inlet and an outlet arranged at a first side of the hood (see figure 38 and 39).
Re Claim 8, Coppola et al discloses wherein the hood comprises at least one hood hinge element for pivoting the hood between an open position and a closed position and wherein the hinge element is arranged at the first side of the hood (column 5, lines 16-19, hood is shaped to fit design and functional requirements of the vehicle).
Re Claim 9, Coppola et al discloses wherein the cooling channel structure is arranged such that the flow of coolant liquid is divided into at least two flows after the inlet and merged into one flow upstream the outlet ( see figure 1, multiple channels 34 with inlet 40 and outlet 42).
Re Claim 10, Coppola et al discloses wherein the cooling channel structure is at least partly made of aluminum (Column 9 line 40).
Re Claim 11, Coppola et al disclose wherein the cooling channel structure is directly attached to an inner side surface of the outer panel (see figure 2-4).

Re Claim 12, Coppola et al disclose wherein the cooling channel structure is attached to an inner side surface of the outer panel with a heat conducting joint (heat roller, column 6, lines 41-42).
Re Claim 13, Coppola et al discloses a vehicle comprising at least one vehicle component, which in an operational state is in need of heat exchange, and a hood, wherein the vehicle component is adapted to be fluidly connected to the cooling channel structure in a way forming a cooling loop (see loops and components of figure 38 and 39).
Re Claim 14, Coppola et al discloses wherein the vehicle component is formed by an internal combustion engine (column 11 lines 32-36).
Re Claim 15, Coppola et al disclose wherein the vehicle component is formed by a battery pack (352, column 11, lines 27-31).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,556,482 discloses a vascular system for thermal control, US 2,489,751 discloses roof construction for absorbing and radiating heat for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612